DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  Line 14, the recitation “to second sump” should be changed to “to the second sump”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the passage valve" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 21, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/000604 A1 to Wanninger et al.
Re-claim 16, Wanninger et al. disclose a hydrodynamic retarder system for a vehicle comprising: a fluid sump 15/23 for housing a fluid and having a first fluid volume; a pump 1 for pumping a fluid from the fluid sump; a retarder 9 having a fluid chamber (as defined between the stator and rotor blades) for housing a second volume of the fluid; a second sump 12 for housing at least a third volume of the fluid and fluidly connected to the fluid sump (as during a flow over partition 16); the third volume is substantially the same volume as the second volume; a retarder inlet valve 4 is fluidly connected to the fluid sump via the pump and movable between a closed position for directing fluid flow to the second sump (via valve 8) and an open position for directing fluid flow to the retarder, the valve 4 is movable from the closed position to the open position when the retarder is activated; in a first operational state with the vehicle powered on and the retarder deactivated, the pump directs fluid flow from fluid sump to the retarder inlet valve 4 being in the closed position and directing fluid flow to second sump; in a second operational state with the vehicle on and retarder activated, the retarder inlet valve moves to the open position directing fluid flow into the retarder chamber and flowing out of the retarder chamber after filling the second volume and discharging to the second sump (when valve 4 
Re-claim 21, the hydrodynamic retarder system is a hydrodynamic transmission and retarder system (see abstract), and further comprising a transmission in fluid communication with the fluid sump, wherein the pump is additionally configured to pump fluid from the fluid sump through the transmission and back to the fluid sump.
Re-claim 29, when in a third operational state (vehicle off state), all the fluid resides in the fluid sump 23.
Re-claim 30, when in the second operational state, a fluid flow from the second sump 12 to the fluid sump 15 has a flow rate that matches the fluid rate of the fluid flowing into the retarder.  As fluid is transferred to the retarder and subsequently to the second sump, an overflow will pass to the first sump.  This overflow rate is seen as equal to the fluid flow rate to the retarder.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanninger et al. in view of US 3,180,692 to Muller.
Wanninger et al. fail to teach either a second sump floor or fluid sump floor sloped downwards.  
Muller teaches a sump structure having a downward sloping floor, see the figure.  The downward slope would move liquid to a lowest point, thus allowing for a consistent source of fluid for the pump inlet.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sump of Wanninger et al. with a sloped floor as taught by Muller, thus forcing the fluid to a low point of the sump.
Allowable Subject Matter
Claims 17-20, 23 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brosius et al. teach a hydrodynamic brake.  Vogelsang teaches a hydrodynamic brake with at least a first and second sump.  Friedrich et al. teach a sump with a partial partition.  Muller teaches a hydrodynamic brake with a first and second sump.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 1, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657